Citation Nr: 1222390	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-13 150			)	DATE
						)
						)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for a deviated nasal septum.

3.  Entitlement to service connection for hearing loss in the left ear.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to April 2007, including in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted, in pertinent part, the Veteran's claim of service connection for hypertension and assigned a zero percent rating effective May 1, 2007 (the day after the date of the Veteran's separation from active service).  The RO also denied the Veteran's claims of service connection for hearing loss in the left ear, obstructive sleep apnea, a bilateral foot disability, and for a deviated nasal septum.

A Travel Board hearing was held at the RO in October 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issue of entitlement to service connection for a bilateral knee disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran expressed an intent to file this claim in statements on his substantive appeal (VA Form 9) received at the RO in March 2010.  To date, the RO has not taken any action on this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

Unfortunately, as is explained below in greater detail, the issues of entitlement to service connection for hearing loss in the left ear, obstructive sleep apnea, and for a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's service-connected hypertension requires continuous medication for control. 

2.  The competent evidence does not show that the Veteran experiences any current disability due to a deviated nasal septum which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2011).

2.  The criteria for service connection for a deviated nasal septum have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Veteran's claim of service connection for a deviated nasal septum, the Board notes that, in a letter issued in April 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence he could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's higher initial rating claim for hypertension is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In April 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence does not support granting service connection for a deviated nasal septum.  By contrast, the evidence supports assigning an initial 10 percent rating, and no higher, for the Veteran's service-connected hypertension.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the April 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2008 VCAA notice letter was issued prior to the currently appealed rating decision issued in July 2008; thus, this notice was timely.  Because the Veteran's service connection claim for a deviated nasal septum is being denied in this decision, and because his higher initial rating claim for hypertension is being granted in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the April 2008 notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in January 2010 and a supplemental statement of the case in May 2010 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for hypertension, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to service connection for a deviated nasal septum and entitlement to an initial compensable rating for hypertension.  The Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of the Veteran's deviated nasal septum and hypertension symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's deviated nasal septum to active service and/or showed that his service-connected hypertension had worsened, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between a deviated nasal septum and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected hypertension.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Deviated Nasal Septum 

The Veteran contends that he experiences current disability due to a deviated nasal septum which is related to active service.  He specifically contends that he broke his nose during active service and currently experiences occasional sinus infections which are related to this in-service injury.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i) (2011).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a deviated nasal septum.  A review of the Veteran's service personnel records (in this case, his DD Form 214) shows that he served in the southwest Asia theater of operations during the Persian Gulf War.  Thus, he is considered a Persian Gulf Veteran.  38 C.F.R. § 3.317(a)(1)(i) (2011).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  Although the Veteran has not contended specifically that he experiences a deviated nasal septum as a result of an undiagnosed illness, the Board notes that it is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Here, the competent evidence shows that the Veteran's deviated nasal septum has been attributed to a known clinical diagnosis.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his deviated nasal septum is due to an undiagnosed illness otherwise is related to his Persian Gulf service.  Thus, the Board finds that service connection for a deviated nasal septum as due to an undiagnosed illness is not warranted.  

The Veteran also is not entitled to service connection for a deviated nasal septum  on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran has contended that he experiences current disability (sinus infections) as a result of a deviated nasal septum that he experienced during active service.  The competent evidence is against these assertions, however.  It shows instead that, although the Veteran was treated surgically for a deviated nasal septum during active service, he does not experience any current disability due to a deviated nasal septum that could be attributed to active service.  The Veteran's service treatment records show that, at his enlistment physical examination in February 1984, he denied all relevant pre-service medical history and clinical evaluation was normal.

On outpatient treatment in September 1984, the Veteran complained that he had been hit by a door panel in an air conditioning unit.  Objective examination showed a 5 millimeter (mm) superficial laceration on the top of the bridge of his nose.  One suture was put across the bridge of the Veteran's nose.  The assessment was a laceration of the bridge of the nose.

In October 2004, the Veteran complained of a deviated septum and wanted to talk to a clinician about surgery.  He also complained of nasal obstruction and some recurrent sinus problems that were worse at night and on the left side.  No history of trauma was reported.  Physical examination of the nose showed moderate to severe septal deviation and no masses.  The assessment was septal deviation.

An Operation Report dated in November 2004 shows that the pre- and post-operative diagnoses were nasal obstruction with septal deviation.  The Veteran had septoplasty and turbinate reduction.  

In a medical history report completed in March 2005, the Veteran's October 2004 surgery for a deviated septum was noted.  The Veteran denied breaking any bones or being diagnosed "with any condition requiring maintenance or specialized treatment" during active service.  This history was unchanged on a subsequent medical history report completed in May 2006.

The competent post-service evidence also is against the Veteran's claim of service connection for deviated nasal septum on a direct service connection basis.  These records show that, although the Veteran has complained of experiencing symptomatology which he attributes to his in-service deviated nasal septum, he does not experience any current disability due to a deviated nasal septum which could be attributed to active service.  For example, on VA examination in April 2008, no relevant complaints were noted.  The Veteran reported being struck by a door during active service in 1984, lacerating the bridge of his nose and needing sutures.  He also reported undergoing nasal reconstruction surgery 6-8 years later for a deviated nasal septum.  The Veteran denied any history of recurrent sinus infections or treatment for any sinus infections in the previous year.  Physical examination of the nose showed minimal nasal septal deviation to the left side, no evidence of nasal obstruction present on either side, no nasal crusting, and no nasal polyps.  There was no evidence of paranasal sinus pathology on a computerized tomography (CT) scan of the Veteran's nose.  The VA examiner stated that the Veteran's negative CT scan "would appear to provide clear and convincing evidence that neither acute nor chronic sinusitis is present."  The diagnoses included a history of deviated nasal septum and a history of nasal septal reconstruction with no evidence of significant nasal septal deviation/nasal obstruction present.

The Veteran testified at his October 2011 Travel Board hearing that the bridge of his nose had been hit by part of an air conditioning unit during active service.  This injury resulted in a "gash on my nose."  See Board hearing transcript dated October 20, 2011, at pp. 8-9.  He also testified that he was hospitalized and "one stitch" was sewn in to his nose at the time of this injury.  He testified further that he had not been told he had a deviated septum for several years after this injury.  Id., at pp. 9.  He also testified further that he experienced occasional sinus infections following his in-service nasal reconstruction surgery but had not injured his nose since his service separation.  Id., at pp. 9-11.

The Board acknowledges the Veteran's assertions and hearing testimony that he experiences current disability due to a deviated nasal septum that is attributable to active service.  The competent evidence is against these assertions, however.  Although the Veteran has contended that he broke his nose in 1984 after part of an air conditioning unit hit him in the nose, his service treatment records show only that he experienced a superficial laceration on the bridge of his nose at the time of this in-service accident.  The Veteran's service treatment records also show that, following nasal reconstruction surgery in 2004 to treat his deviated nasal septum during active service, he did not experience any disability or other symptomatology attributable to a deviated nasal septum at any time during service or since his service separation.  The Veteran specifically denied any history of nasal trauma in October 2004.  He also specifically denied any history of recurrent sinus infections or treatment for any sinus infections in the previous year at his VA examination in April 2008.  The VA examiner opined in April 2008 that there was no objective evidence of a significant deviated nasal septum.  The Board acknowledges that the VA examiner did not have access to or review the claims file in April 2008, although he reviewed certain of the Veteran's VA electronic medical records.  Review of the claims file is not fatal to a determination of the probative value of a medical examination, however.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given that the April 2008 VA examiner reported the Veteran's complete medical history, conducted a comprehensive physical examination of the Veteran, and provided clear diagnoses supported by a rationale (review of the CT scan of the Veteran's sinuses), the Board finds that this VA examination report is competent for VA purposes.  Id.  The Board also finds that the April 2008 VA examination report persuasively suggests that the Veteran does not experience any current disability due to a deviated nasal septum that could be attributed to active service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a deviated nasal septum at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran's deviated nasal septum was treated surgically during active service and resulted in no significant septal deviation (as noted on VA examination in April 2008).  Thus, there is no competent evidence of a deviated nasal septum at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences any current disability due to a deviated nasal septum that could be attributed to active service.  Absent such evidence, the Board finds that service connection for a deviated nasal septum is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a deviated nasal septum have been continuous since service.  He asserts that he continued to experience symptoms relating to a deviated nasal septum (sinusitis) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a deviated nasal septum after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a deviated nasal septum since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave in May 2006, less than 1 year prior to his service separation in April 2007, the Veteran denied breaking any bones or being diagnosed "with any condition requiring maintenance or specialized treatment" during active service.  This in-service history of symptoms is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including hearing loss in the left ear, obstructive sleep apnea, a bilateral foot disability, and hypertension.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to a deviated nasal septum.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was seen on VA examination after service in April 2008, he did not report any relevant history of continuous symptomatology related to a deviated nasal septum since his service separation approximately 1 year earlier.  He also denied any history of recurrent sinus infections or treatment for any sinus infections in the previous year since his service separation.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran further did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings contemporaneous to service separation and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Initial Rating for Hypertension

The Veteran contends that his service-connected hypertension is more disabling than currently evaluated.  He testified before the Board that his service-connected hypertension has required continuous medication for control since he was diagnosed as having this disability during active service, entitling him to an initial 10 percent rating.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected hypertension currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.104, DC 7101.  See 38 C.F.R. § 4.104, DC 7101 (2011).  A minimum 10 percent rating is assigned under DC 7101 for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is assigned under DC 7101 for hypertension with diastolic pressure predominantly 130 or more.  Id.  Note (1) to DC 7101 provides that hypertension must be confirmed by blood pressure readings taken 2 or more times on at least 3 different days.  See 38 C.F.R. § 4.104, DC 7101, Note (1) (2011).

The Board finds that the evidence supports assigning an initial 10 percent rating, and no higher, for the Veteran's service-connected hypertension.  The competent evidence demonstrates that the Veteran's service-connected hypertension has required continuous medication for control since service connection was granted for this disability.  The Veteran's service treatment records show that his blood pressure was elevated repeatedly during his 23 years of active service.  For example, at his enlistment physical examination in February 1984, the Veteran's blood pressure was 124/88.  On periodic physical examination in July 1992, the Veteran's blood pressure was 132/100.  Elevated blood pressure was noted in the Veteran's history.  On periodic physical examination in May 1995, the Veteran's blood pressure was 125/86.

On outpatient treatment in September 2000, the Veteran complained of chest pain for the previous 3 weeks.  He stated that his chest pain "has been getting a little better."  A smoking history of a half a pack a day was noted.  The Veteran exercised 3 times a week.  He described his chest pain as sharp "pain from back to chest."  He denied any dyspnea on exertion.  Objective examination showed a benign heart with no carotid bruits, blood pressure 140/96, a regular heart rate and rhythm, and lungs clear to auscultation.  The assessment included questionable hypertension.

A "Blood Pressure Check" completed in September 2000 showed the Veteran's blood pressure readings taken in the left arm on 5 separate days were 115/82, 127/83, 115/70, 118/78, and 132/86.  The Veteran's blood pressure readings taken in the right arm on 5 separate days in September 2000 were 113/73, 121/77, 118/69, 115/82, and 122/79.

On an Adult Preventive And Chronic Care Flowsheet" included in the Veteran's service treatment records it was noted that the Veteran's blood pressure was 138/88 in 2000, 126/86 in 2002/2003, 128/88 in  2003, 136/88 in 2004, 144/98 in 2005, and 145/99 in May 2006.

On outpatient treatment in March 2004, the Veteran was seen for a 5-day blood pressure screening.  The Veteran's pre-screening blood pressure was 157/98 in the left arm and 156/102 in the right arm.  The pre-screening assessment was rule-out hypertension.  The Veteran's screening blood pressures in the left arm were 138/95, 133/86, 125/79, 139/87, and 136/86.  The Veteran's screening blood pressures in the right arm were 133/93, 145/91, 123/80, 143/83, and 126/86.  The average blood pressure was 134/87.  The post-screening assessment was high normal blood pressure.

In March 2005, no relevant complaints were noted.  The Veteran's blood pressure was 133/95.  The assessment included elevated blood pressure without hypertension.

The post-service evidence also supports assigning an initial 10 percent rating for the Veteran's service-connected hypertension.  This evidence shows that the Veteran's service-connected hypertension has required continuous medication for control since his separation from active service.  For example, on VA examination in April 2008, the Veteran' s complaints included hypertension which required daily medication.  A history of high blood pressure was noted.  The Veteran reported that hypertension had been diagnosed in 2000.  He also reported that, since his service separation, he had been taking daily medicine for blood pressure "faithfully."  His current medications were lisinopril/HCTZ 20mg/25mg, metoprolol succinate 100mg daily, and amolidipine 5mg daily.  Physical examination showed blood pressure of 120/78, 116/72, and 114/74.  The diagnoses included hypertension which was "controlled with medication."

The Veteran testified before the Board in October 2011 that his service-connected hypertension required the use of continuous medication.  See Board hearing transcript dated October 20, 2011, at pp. 5.  He also testified that this disability had required continuous medication since at least 2002.  Id.

The Board acknowledges the Veteran's assertions that his service-connected hypertension is more disabling than currently evaluated.  The competent evidence supports these assertions.  It shows that the Veteran's blood pressure was elevated repeatedly throughout his 23 years of active service.  It also shows that the Veteran has been diagnosed as having hypertension which requires continuous medication for control.  There is no indication in the competent evidence, however, that the Veteran's service-connected hypertension is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more such that an initial rating greater than 10 percent is warranted under DC 7101.  See 38 C.F.R. § 4.104, DC 7101 (2011).  In summary, the Board finds that the criteria for an initial 10 percent rating, and no higher, for the Veteran's service-connected hypertension have been met.  Id.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected hypertension is not warranted.  This is especially true because the Board has assigned a higher initial 10 percent rating for the Veteran's service-connected hypertension is this decision.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected hypertension.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected hypertension is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected hypertension.  This is especially true because the 10 percent rating assigned for the Veteran's hypertension in this decision contemplates the requirement of continuous medical for control of this disability (as demonstrated by the competent evidence of record).  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in April 2008 that he had been employed since his service separation and continued to be employed.  He did not indicate, and the evidence does not show, that he was hospitalized frequently for his service-connected hypertension.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a deviated nasal septum is denied.

Entitlement to an initial 10 percent rating, and no higher, for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for hearing loss in the left ear, obstructive sleep apnea, and for a bilateral foot disability can be adjudicated. 

With respect to the Veteran's service connection claim for hearing loss in the left ear, the Board acknowledges that the Veteran was seen for VA audiology examination in April 2008.  Unfortunately, a review of this examination report shows that the VA examiner did not provide detailed information regarding the impact of the Veteran's hearing loss in the left ear on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board notes in this regard that the Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Having reviewed the April 2008 VA audiology examination report, the Board finds that it is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2011).  Given the length of time which has elapsed since this examination, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of any current left ear hearing loss.

With respect to the Veteran's service connection claim for obstructive sleep apnea, the Board notes that he submitted additional private treatment records following his October 2011 Board hearing which show that he has a current diagnosis of moderately severe obstructive sleep apnea "which becomes severe during REM sleep."  The Veteran also testified before the Board in October 2011 that he had experienced obstructive sleep apnea continuously since active service.  The Board notes that VA's duty to assist includes providing Veterans with examinations where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board also notes that, although the Veteran was diagnosed as having sleep apnea following his most recent VA examination in April 2008, no opinion was requested or provided concerning the contended causal relationship between obstructive sleep apnea and active service.  Id.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.

Finally, with respect to the Veteran's service connection claim for a bilateral foot disability, the Board notes that he testified in October 2011 that he experienced daily bilateral foot pain which he attributed to an in-service bilateral foot disability.  The Board also notes that, following VA joints examination in April 2008, the Veteran was diagnosed as having neurosis of the bilateral feet and chronic bilateral foot pain.  Unfortunately, no opinion was requested or provided concerning the contended causal relationship between a bilateral foot disability and the Veteran's active service.  Id.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his bilateral foot disability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hearing loss in the left ear, obstructive sleep apnea, and/or for a bilateral foot disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his hearing loss in the left ear.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to provide detailed information regarding the impact of the Veteran's hearing loss in the left ear on his daily functioning.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hearing loss in the left ear, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection already is in effect for hearing loss in the right ear.  The examiner also is advised that the Veteran contends that in-service exposure to loud noises from aircraft engines and pneumatic tools caused or contributed to his claimed hearing loss in the left ear.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his bilateral foot disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any bilateral foot disability currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral foot disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

5.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

By this remand the Board intimates no opinion regarding any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


